Citation Nr: 0826732	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for paranoid 
schizophrenia, claimed as a nervous condition.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran appears to have had active duty service from 
October 11, 1972 until June 3, 1973.  These service dates 
have not been confirmed. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA) reopening and denying the veteran's 
psychiatric disability service connection claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's June 2001 treatment notes indicated that he was 
receiving Social Security Income benefits.  A VA pension 
application dated January 1979 referenced that he applied for 
Social Security Income benefits in November 1978, and 
subsequent pension applications reflected receipt of these 
funds.

The actual decision by the Social Security Administration 
(SSA), and the medical records on which that decision was 
based, are not of record.  The Courts have imposed virtually 
an absolute duty to obtain SSA decisions and underlying 
medical records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 
Therefore, the Board finds that an attempt to obtain the 
veteran's SSA decision and the medical records on which it 
was based must be made prior to reaching a decision.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request all medical 
records associated with the veteran's 
award of SSA benefits. Any records 
received should be associated with the 
claims folder.

2.  The veteran's dates of active duty 
service should be confirmed.

3.  After completion of the above, 
readjudicate the claim on appeal.  If any 
claim on appeal is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



